Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about September 21, 2004, which, to the extent *397appealed from, granted plaintiff partial summary judgment on the issue of negligence against defendant Gyamfi except with respect to plaintiffs comparative negligence, unanimously modified, on the law, to the extent of granting plaintiff summary judgment on the issue of liability against Gyamfi without exception, and otherwise affirmed, without costs.
The IAS court erred in not granting plaintiffs motion without exception, since the evidence submitted by both parties demonstrated that Gyamfi was negligent as a matter of law in backing up the vehicle into plaintiff pedestrian without taking adequate precautions (Vehicle and Traffic Law § 1211 [a]). Defendants’ assertion that an issue of fact was raised as to plaintiff’s comparative negligence is speculative and unsupported by the record. Concur—Andrias, J.P., Friedman, Marlow, Nardelli and Williams, JJ.